Case: 12-10115          Date Filed: 09/20/2012   Page: 1 of 3

                                                                         [DO NOT PUBLISH]




                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 12-10115
                                         Non-Argument Calendar
                                       ________________________

                                 D.C. Docket No. 3:92-cr-03067-RV-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff - Appellee,

                                                 versus

OSMOND HADDAD,

llllllllllllllllllllllllllllllllllllllll                             Defendant - Appellant.

                                      ________________________

                            Appeal from the United States District Court
                                for the Northern District of Florida
                                  ________________________

                                           (September 20, 2012)

Before WILSON, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

         Osmond Haddad, proceeding pro se, appeals the district court’s denial of his
              Case: 12-10115     Date Filed: 09/20/2012   Page: 2 of 3

motion for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2).

Because Amendment 750 to the Sentencing Guidelines does not alter Haddad’s

Guidelines range, we affirm the district court’s denial of the motion.

       We generally review a district court’s denial of a § 3582(c)(2) motion for

abuse of discretion. United States v. Williams, 549 F.3d 1337, 1338 (11th Cir.

2008) (per curiam). “However, where the issue presented involves a legal

interpretation, our review is de novo.” Id. at 1338–39.

       At Haddad’s original sentencing, the district court found that Haddad was

accountable for a total of approximately 9.6 kilograms of crack cocaine.

Consequently, his base offense level was 38. Given his criminal history category

of I, Haddad’s corresponding Guidelines range was calculated at 235–293 months.

Haddad was sentenced to 265 months of imprisonment, and we summarily

affirmed on appeal. See United States v. Haddad, 85 F.3d 643 (11th Cir. 1996)

(table).

       Amendment 750 revised the crack cocaine quantity tables to conform to the

Fair Sentencing Act of 2010, which amended certain statutory minimum sentences

for crack cocaine offenses. Amendment 750 was subsequently made retroactive by

Amendment 759, thereby permitting defendants to move for sentence reductions

under § 3582(c)(2) in appropriate circumstances. Amendment 750, however, did

not alter the Guidelines range for a defendant who was originally found


                                          2
              Case: 12-10115     Date Filed: 09/20/2012   Page: 3 of 3

responsible for more than 8.4 kilograms of crack cocaine. U.S.S.G. § 2D1.1(c)(1)

(setting a base offense level of 38 for a quantity of 8.4 kilograms or more of crack

cocaine). Accordingly, the applicable Guidelines range for a defendant who was

originally accountable for a quantity of crack cocaine over 8.4 kilograms is

unaffected by Amendment 750. Cf. United States v. Davis, 587 F.3d 1300, 1303–

04 (11th Cir. 2008) (per curiam).

      Haddad, having originally been held responsible for approximately 9.6

kilograms of crack cocaine, fits into the category of individuals whose Guidelines

range is unaltered by the recent amendments to the Sentencing Guidelines.

Therefore, the district court correctly determined that a sentence reduction was not

appropriate under § 3582(c)(2), since Haddad’s applicable Guidelines range

remained the same after Amendment 750 became retroactive. To the extent that

Haddad now contests the quantity of crack cocaine for which he was held

responsible at his original sentencing, a § 3582(c)(2) motion is not the appropriate

vehicle to rehash the district court’s previous factual determinations. See United

States v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000) (reiterating in the context of a

§ 3582(c)(2) motion that “all original sentencing determinations remain unchanged

with the sole exception of the guideline range that has been amended since the

original sentencing”).

      AFFIRMED.


                                          3